USCA11 Case: 20-13673      Date Filed: 07/30/2021   Page: 1 of 10



                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-13673
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 5:17-cv-01957-LCB



MARINA GIACOMINA GARCIA,

                                                               Plaintiff-Appellant,

                                       versus


MADISON COUNTY ALABAMA SHERIFF'S OFFICE, et al.,


                                                                       Defendants,

BLAKE L. DORNING,
in his official capacity as Sheriff of Madison County,
Alabama and in his individual capacity,
DAVID K. JERNIGAN,
in his official capacity as the former Chief Deputy Sheriff of Madison County,
Alabama and in his individual capacity,
CHARLES BERRY,
retired, former Captain, Criminal Investigation Division,
Madison County, Alabama, Sheriff's Office, in his official capacity
and in his individual capacity,
MADISON COUNTY ALABAMA,
MADISON COUNTY ALABAMA COMMISSION, et al.,
         USCA11 Case: 20-13673      Date Filed: 07/30/2021   Page: 2 of 10




                                                             Defendants-Appellees.

                             ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                                  (July 30, 2021)

Before WILSON, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Marina Giacomina Garcia, proceeding pro se, appeals the district court’s

dismissal with prejudice of her fourth amended complaint as an impermissible

shotgun pleading, in violation of Federal Rule of Civil Procedure 8(a). After

careful review, we affirm.

                                         I.

      Garcia filed a counseled employment discrimination complaint against her

employer, the Madison County Sheriff’s Office; several of its high-ranking

employees; Madison County, Alabama; the Madison County Commission; several

county commissioners; and other Madison County employees. The complaint,

which spanned 625 pages and contained 80 counts, alleged that the defendants had

engaged in “unlawful employment practices on the basis of race[,] discrimination

based on race[, and] harassment based on race”; created “a racially hostile working

environment”; provided “different and less favorable treatment based on race”; and

                                         2
            USCA11 Case: 20-13673           Date Filed: 07/30/2021       Page: 3 of 10



retaliated against Garcia for opposing such unlawful behavior. Doc. 1 at 3–5.1

The complaint further alleged “sexual harassment, a sexually hostile working

environment,” and retaliation for opposing such unlawful sexual behavior. Id. at 5.

The complaint alleged that the defendants violated Title VII of the Civil Rights

Act; 42 U.S.C. §§ 1981, 1981a, 1981(a), and 1983; and the Fourteenth

Amendment.

      The defendants moved to dismiss the complaint or, alternatively, for a more

definite statement. Garcia moved to amend her complaint. The district court

granted the defendants’ motion in part and granted Garcia’s motion for leave to

amend. The court noted that Garcia’s complaint was “excessively lengthy and

repetitive and embodie[d] an egregious form of shotgun pleading.” Doc. 13 at 1.

The court directed Garcia to file an amended complaint not to exceed 30 pages,

exclusive of necessary exhibits. The court further directed Garcia that her

amended complaint must comply with the pleading requirements in the Federal

Rules of Civil Procedure, explaining that the complaint must set forth each claim

in a short, plain statement containing allegations of fact and referencing the statute

or law under which each distinct claim was brought, as well as the relief sought for

each separate claim. The court further directed Garcia that each count in the

amended complaint must contain only one discrete claim for relief. And the court

      1
          “Doc.” numbers refer to the district court’s docket entries.

                                                  3
         USCA11 Case: 20-13673        Date Filed: 07/30/2021   Page: 4 of 10



indicated that Garcia’s failure to comply with its instructions could result in her

action being dismissed.

      Garcia filed a first amended complaint. In numerous separate motions, the

defendants moved to dismiss Garcia’s first amended complaint. Garcia, who had

obtained new counsel, voluntarily dismissed some of her claims against several

defendants and moved to file a second amended complaint. The district court

granted her motion, and Garcia filed a second amended complaint. After

conferring with the defendants, however, Garcia filed an unopposed motion to file

a third amended complaint. The district court granted the motion, and Garcia filed

her third amended complaint.

      The remaining defendants moved to dismiss the third amended complaint,

arguing, in part, that the complaint was an impermissible shotgun pleading. In

response, the district court ordered the parties “to meet and discuss the defendants’

objections to the complaint” and for Garcia to file a fourth amended complaint.

Doc. 102 at 1.

      Garcia filed a 54-page fourth amended complaint against six defendants:

Madison County, the Madison County Commission, Madison County Sheriff’s

Department Captain Charles Berry, Madison County Sheriff Blake Dorning,

Director of the Madison County Personnel/Human Resources Department Jermie

Howell, and former Chief Deputy Sheriff David Jernigan. The defendants all


                                           4
         USCA11 Case: 20-13673       Date Filed: 07/30/2021    Page: 5 of 10



moved to dismiss, arguing, in relevant part, that Garcia’s fourth amended

complaint was an impermissible shotgun pleading. The district court agreed and

dismissed the fourth amended complaint with prejudice.

      The court gave three reasons why the fourth amended complaint was an

impermissible shotgun pleading. First, the complaint incorporated “large swath[s]

of facts” into each count, including numerous facts that had no clear relevance to

the count into which they were incorporated. Doc. 146 at 7. For example, Count I

alleged sex discrimination against defendants Dorning and Madison County, but it

incorporated 89 paragraphs, some of which “include[d] information about

[Garcia’s] promotion and issues she had with other Defendants.” Id. Second, the

complaint was “replete with conclusory allegations.” Id. at 8. For example, Count

VI accused defendant Dorning of violating Garcia’s Fourteenth Amendment rights

by treating her unequally because of her sex. It incorporated 89 paragraphs and

stated that Dorning “‘implicitly or explicitly adopted, ratified, condoned,

authorized, executed, and/or implemented the reckless, deliberately indifferent and

unlawful policies, customs, practices, and procedures described herein,’” without

specifying which of the 89 paragraphs supported those allegations. Id. (quoting

Doc. 105 at 27).

      Third, some counts “combine[d] multiple causes of actions in one

allegation.” Id. Count X, for example, alleged that Jernigan “‘violated [Garcia’s]


                                          5
           USCA11 Case: 20-13673           Date Filed: 07/30/2021       Page: 6 of 10



clearly established rights under the 14th [A]mendment and 42 U.S.C. § 1983 as

alleged in Paragraphs 1-89 in this Complaint, to be free from the unlawful acts and

omissions alleged herein, which constitute sex discrimination, a sexually hostile

environment, and unequal treatment in the workplace based upon her sex.’” Id.

(quoting Doc. 105 at 39). These claims, the district court explained, “do not

contain identical elements,” and so they should have been set forth as separate

counts. Id. at 9.

       Finally, in designating the dismissal with prejudice, the district court

explained that Garcia “ha[d] been given multiple opportunities to file a proper

pleading” with specific instructions for how to do so, but she had “failed to make

the necessary corrections.” Id. at 10.

       This is Garcia’s appeal.

                                                II.

       A court has inherent authority to control its docket and, in some

circumstances, dismiss pleadings that fail to conform with the Federal Rules.

Weiland v. Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir.

2015). We review the district court’s dismissal of a complaint on the ground that it

is a shotgun pleading for an abuse of discretion. Id. 2


       2
          We reject Garcia’s argument that the district court dismissed the action for failure to
state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. As described above,
the record clearly demonstrates otherwise.

                                                 6
            USCA11 Case: 20-13673          Date Filed: 07/30/2021       Page: 7 of 10



                                               III.

       Garcia argues that the district court erred by dismissing her fourth amended

complaint because it provided fair notice of her claims for relief.3 We disagree.

       Federal Rule of Civil Procedure 8 requires a complaint to contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). A so-called shotgun complaint violates Rule 8 because it

“fail[s] . . . to give the defendants adequate notice of the claims against them and

the grounds upon which each claim rests” and “waste[s] scarce judicial resources,

inexorably broaden[s] the scope of discovery, wreak[s] havoc on appellate court

dockets, and undermine[s] the public’s respect for the courts.” Vibe Micro, Inc. v.

Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018) (internal quotation marks

omitted).

        We have described four characteristics of shotgun complaints. They

(1) “contain[ ] multiple counts where each count adopts all allegations of all

preceding counts”; (2) are “replete with conclusory, vague, and immaterial facts


       3
          Garcia does not appeal the dismissal of her claims against three defendants, Jernigan,
Berry, and Howell. This does not change our analysis, however, because the problems the
district court identified pervaded the fourth amended complaint.
        The remaining defendants’ motion to strike portions of Garcia’s initial brief and portions
of her corrected appendix is GRANTED to the extent that Garcia references and includes
materials outside the record. See Fed. R. App. P. 10(a); 11th Cir. R. 30-1. Garcia’s motion to
supplement the record is DENIED. See Thunderbird, Ltd. v. First Fed. Sav. & Loan Ass’n of
Jacksonville, 908 F.2d 787, 795 (11th Cir. 1990); Ross v. Kemp, 785 F.2d 1467, 1474–75 (11th
Cir. 1986).

                                                 7
         USCA11 Case: 20-13673        Date Filed: 07/30/2021    Page: 8 of 10



not obviously connected to any particular cause of action”; (3) do not separate each

cause of action or claim for relief into different counts; and (4) assert “multiple

claims against multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants the claim is

brought against.” Weiland, 792 F.3d at 1321–23. The unifying characteristic of

shotgun pleadings is that they fail to give the defendants adequate notice of the

claims against them and the grounds upon which each claim rests. Id. at 1323.

Litigants are entitled to at least one chance to remedy the deficiencies that render a

complaint an impermissible shotgun pleading. Shabanets, 878 F.3d at 1296.

      The district court was within its discretion to conclude that Garcia’s fourth

amended complaint was an impermissible shotgun pleading. The fourth amended

complaint exhibited at least two of the classic characteristics of shotgun pleadings.

It contained conclusory, vague, and immaterial facts not obviously connected to

any particular cause of action, and it failed to separate each cause of action or

claim for relief into different counts. See Weiland, 792 F.3d at 1321–23.

Additionally, although the fourth amended complaint did not incorporate and re-

allege all previous counts, see id., each count did re-allege large portions of factual

allegations, many of which had no clear tie to the count into which it was

incorporated. Thus, the complaint arguably exhibited three characteristics of an

impermissible shotgun pleading.


                                           8
           USCA11 Case: 20-13673            Date Filed: 07/30/2021        Page: 9 of 10



       Citing McCullough v. Finley, 907 F.3d 1324, 1333 (11th Cir. 2018), Garcia

argues that the district court should have disregarded any conclusory allegations

and then determined whether the remaining allegations plausibly stated a claim for

relief. Assuming McCullough stands for the proposition that Garcia ascribes to it,4

its rule necessarily only would apply if the complaint provided the defendants a

baseline adequate notice of the claims against them and the grounds upon which

each claim rested. The district court determined that the fourth amended complaint

failed to provide such notice, and we cannot conclude that the court’s decision

amounted to an abuse of discretion.

       Further, the district court afforded Garcia several opportunities to remedy

the defects in her previous complaints, see Shabanets, 878 F.3d at 1296, and

provided specific instructions on how to do so. Yet the fourth amended complaint

contained many of the same deficiencies present in its prior iterations.5 For these

reasons, the district court did not abuse its discretion when it dismissed with

prejudice the fourth amended complaint. We affirm the district court’s judgment.



       4
         In McCullough, we held that the district court erred in treating conclusory allegations as
true, explaining that the district court must first identify and disregard conclusory allegations and
then assume “any remaining factual allegations are true and determine whether those allegations
plausibly give rise to an entitlement to relief.” McCullough, 907 F.3d at 1333 (internal quotation
marks omitted). The district court in this case did not make the same error.
       5
         Garcia argues that the district court erred in focusing primarily on perceived
deficiencies in the third amended complaint. We disagree. The district court referenced that
complaint only to compare it to the one it ultimately analyzed, the fourth amended complaint.

                                                  9
 USCA11 Case: 20-13673   Date Filed: 07/30/2021   Page: 10 of 10



AFFIRMED.




                             10